Case 1:18-cv-00621-MAC   Document
        Case 2:18-cv-01698-AKK    5-3 Filed
                               Document   2902/08/19   Page 1 of
                                              Filed 10/27/18     11 PageID
                                                              Page  1 of 7 #: 114         FILED
                                                                                 2018 Oct-27 PM 04:11
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA



                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

EDUCATION CORPORATION OF                    )
AMERICA, et al.,                            )
                                            )
             Plaintiffs,                    )
                                            )                Case No.
      v.
                                            )          2:18-cv-01698-AKK
UNITED STATES DEPARTMENT                    )
OF EDUCATION, et al.                        )
                                            )
             Defendants.                    )
                                            )

      THIRD PARTY KAPLAN'S MEMORANDUM IN SUPPORT OF
        PLAINTIFFS' EMERGENCY MOTION FOR RECEIVER
                AND PRELIMINARY INJUNCTION

      On October 19, 2018, this Court entered a temporary restraining order in the

above matter (the "Order"). (Dkt. 12.) The Order scheduled a hearing on Plaintiffs'

emergency motion to appoint a receiver and for a preliminary injunction for October

29, 2018, and invited any affected parties to attend and participate. Id. As affected

parties, Kaplan, Inc. and Kaplan Higher Education, LLC (together, "Kaplan")

respectfully submit this memorandum in support of Plaintiffs' emergency motion.

                                      FACTS

      Kaplan, among other things, provides higher education services.            See

Declaration of Yael D. Aufgang, attached as Exhibit 1, at, 3. In 2015, Kaplan

entered into a Purchase and Sale Agreement ("Agreement") with Plaintiff Education
Case 1:18-cv-00621-MAC   Document
        Case 2:18-cv-01698-AKK    5-3 Filed
                               Document   2902/08/19   Page 2 of
                                              Filed 10/27/18     11 PageID
                                                              Page  2 of 7 #: 115




Corporation of America ("ECA") whereby Kaplan sold certain assets to ECA,

including certain education institutions across the country. Id.   ,r 4.   As part of the

sale, Kaplan assigned to ECA approximately 49 real estate leases that span

approximately 12 states.    Id.   ,r 5.   Through these assignments, an ECA entity

replaced a Kaplan entity as the tenant on the lease and the ECA entity assumed the

rent obligations going forward. Id.

      The Agreement required ECA to use commercially reasonable efforts to

replace Kaplan as the guarantor on any lease that Kaplan had guaranteed. Id.         ,r 6.
Under the Agreement, ECA must indemnify Kaplan to the extent Kaplan incurs any

losses arising out of or relating to any guaranty. Id. The Agreement defines "losses"

broadly to include, among other things, any attorneys' fees and costs that Kaplan

may incur. Id. The Agreement further provides that: (1) in no event shall Kaplan

be required to maintain any guaranty beyond the existing term of the lease at the

time of the Agreement; and (2) in no event can ECA execute or renew any lease that

purports to extend a Kaplan guaranty beyond the existing term at the time of the

Agreement.    Id.   Despite these provisions, ECA has purported to renew, and

purported to extend Kaplan's alleged guaranty, on approximately six leases in clear

breach of the Agreement. Id.

      At least one landlord has sued Kaplan as the purported guarantor seeking to

accelerate all rent due under the lease, after the ECA entity allegedly failed to pay



                                           -2-
Case 1:18-cv-00621-MAC   Document
        Case 2:18-cv-01698-AKK    5-3 Filed
                               Document   2902/08/19   Page 3 of
                                              Filed 10/27/18     11 PageID
                                                              Page  3 of 7 #: 116




October rent. Id.   ,r 7.   Another landlord in a different state has threatened suit against

Kaplan on similar grounds. Id. Kaplan has and will continue to incur attorneys' fees

and costs for the filed and threatened suits, and anticipates additional suits from

landlords across the country, ifECA is not appointed a receiver and does not resume

paying rent under the leases at issue. Id. Kaplan has sent indemnification notices to

ECA for the leases identified above and others where Kaplan has received a notice

of default by the ECA tenant. Id.       ,r 8.   Kaplan will continue to serve indemnification

notices to ECA as any further claims arise or as Kaplan experiences any further

losses arising out of a purported guaranty. Id.

                                   LEGAL STANDARDS

      A "district court has broad discretion in appointing a receiver." Canada Life

Assur. Co. v. LaPeter, 563 F.3d 837, 845 (9th Cir. 2009). Although this Court "may

consider a host of relevant factors ... no one factor is dispositive." Id. Indeed, this

Court has "authority to appoint a receiver regardless of [any] factors." Id. See also,

e.g., Liberte Capital Grp., LLC v. Capwill, 462 F.3d 543, 551 (6th Cir. 2006);

Santibanez v. Wier McMahon & Co., 105 F.3d 234, 241 (5th Cir. 1997). A district

court's decision to appoint a receiver "will not be disturbed unless there is a clear

abuse of sound judicial discretion." Consol. Rail Corp. v. Fore River Ry. Co., 861

F.2d 322, 326 (1st Cir. 1988).




                                                 -3 -
Case 1:18-cv-00621-MAC   Document
        Case 2:18-cv-01698-AKK    5-3 Filed
                               Document   2902/08/19   Page 4 of
                                              Filed 10/27/18     11 PageID
                                                              Page  4 of 7 #: 117




       A "receiver's role, and the district court's purpose in the appointment, is to

safeguard [] disputed assets, administer the property as suitable, and to assist the

district court in achieving a final, equitable distribution of the assets if necessary."

Liberte Capital, 462 F .3d at 551. See also, e.g., Matter ofMcGaughey, 24 F .3d 904,

907 (7th Cir. 1994) ("[T]he primary consideration in determining whether to appoint

a receiver is the necessity to protect, conserve and administer property pending final

disposition of a suit.").

       Staying litigation by non-parties is common and necessary in a receivership

proceeding.    "A receiver must be given a chance to do the important job of

marshaling and untangling a company's assets without being forced into court by

every investor or claimant." U.S. v. Acorn Tech. Fund, L.P., 429 F.3d 438, 443 (3d

Cir. 2005). See also Liberte Capital, 462 F.3d at 551 (court's power to stay third

party claims "extends to the institution of any suit, and not just a proceeding for

execution of a judgment against the receivership in the receivership court."). The

power to enjoin claims stems from a district court's "broad powers and wide

discretion to determine relief in an equity receivership." S.E.C. v. Elliott, 953 F.2d

1560, 1566 (11th Cir. 1992). See also, e.g., Bien v. Robinson, 208 U.S. 423, 428

(1908) (federal receivership court may enjoin suits by non-parties). The court's

equitable powers in a receivership proceeding extend beyond "statutory bankruptcy

proceedings or [any] other legislated domain." Liberte Capital, 462 F .3d at 551.



                                          -4-
Case 1:18-cv-00621-MAC   Document
        Case 2:18-cv-01698-AKK    5-3 Filed
                               Document   2902/08/19   Page 5 of
                                              Filed 10/27/18     11 PageID
                                                              Page  5 of 7 #: 118




                                    ARGUMENT

I.    This Court Should Exercise Its Broad Discretion and Grant Plaintiffs'
      Emergency Motion.

      In ECA's emergency motion (Dkt. 2), ECA makes certain representations

about its financial distress and restructuring plan. Based on those representations,

Kaplan supports entry of Plaintiffs' proposed Order Appointing Receiver and for

Injunctive Relief (the "Proposed Order," Dkt. 2-1.) Granting the Proposed Order

would help protect Plaintiffs' over 20,000 students. It would also help ECA's

landlords, creditors, and guarantors by creating an organized and equitable forum to

resolve intertwined and competing claims, as opposed to litigating them across the

country and generating unnecessary burden and indemnification claims against ECA.

      ECA's failure to keep current with its rent obligations has already caused

some landlords to file and threaten suit against ECA as lessor and against Kaplan as

a purported guarantor. This Court properly stayed those claims in its October 19

Order (Dkt. 12). Nothing has happened in the interim to negate an extension of that

stay. An extension of the stay, as laid out in the Proposed Order, would be an

equitable and proper exercise of this Court's broad discretion. It would allow the

receiver to stabilize relationships between and among ECA, landlords, and any

purported guarantors, while ECA implements its proposed restructuring plan and

resumes paying rent under the leases at issue, an outcome that will benefit all parties.

Without a receiver and stay, landlords will likely continue to file suit against ECA


                                          -5 -
Case 1:18-cv-00621-MAC   Document
        Case 2:18-cv-01698-AKK    5-3 Filed
                               Document   2902/08/19   Page 6 of
                                              Filed 10/27/18     11 PageID
                                                              Page  6 of 7 #: 119




or its purported guarantor(s) across the country, resulting in substantially greater

indemnification claims against ECA than if a stay were in place.

                                 CONCLUSION

      For the foregoing reasons, Kaplan respectfully requests that the Court grant

Plaintiffs' emergency motion and enter the Proposed Order.

      Respectfully submitted on October 27, 2018.




                                         /s/ Joe A. Joseph
                                         Joe A. Joseph
                                         Burr Forman LLP
                                         420 North 20th Street
                                         Suite 3400
                                         Birmingham, Alabama 35203
                                         Telephone: + 1.205.251.3000
                                         Facsimile: + 1.205.244.5637
                                          Counsel for Third Parties Kaplan, Inc.
                                          and Kaplan Higher Education, LLC




                                        -6-
Case 1:18-cv-00621-MAC   Document
        Case 2:18-cv-01698-AKK    5-3 Filed
                               Document   2902/08/19   Page 7 of
                                              Filed 10/27/18     11 PageID
                                                              Page  7 of 7 #: 120




                                 CERTIFICATE OF SERVICE

         I hereby certify that the foregoing document has been served by Notice of Electronic Filing,
or, if the party served does not participate in Notice of Electronic Filing, by U.S. First Class Mail,
on this the 27th day of October 2018:

Ollie A Cleveland, III                             Jonathan Edward Jacobson
John Leland Murphree                               Danielle A Pham
Ryan D Thompson                                    U.S. DEPARTMENT OF JUSTICE
MAYNARD COOPER & GALE PC                           1100 L St NW, Rm 7022
1901 Sixth Avenue North, Suite 2400                Washington, DC 20007
Birmingham, AL 35203-2618                          Email: jonathan.e.jacobson@usdoj.gov
Email: tcleveland@maynardcooper.com                         danielle.pham@usdoj.gov
         lmurphree@maynardcooper.com
         rthompson@maynardcooper.com
Mary Lester Marshall                               Benjamin S Boyd
Lane H Woodke                                      DLA PIPER LLP
United States Attorneys Office                     500 Eighth Street, NW
1801 Fourth Avenue North                           Washington, DC 20004
Birmingham, AL 35203                               Email: benjamin.boyd@dlapiper.com
Email: Margaret.marshall@usdoj.gov
         lane. woodke@usdoj.gov
Stuart M Brown                                     Charles Walton Prueter
DLA PIPER, LLP (US)                                WALLER LANSDEN DORTCH & DAVIS
1201 N Market Street                               LLP
Suite 2100                                         1901 Sixth Avenue North Suite 1400
Wilmington, DE 19801                               Birmingham, AL 35203
Email: stuart.brown@dlapiper.com                   Email: charles. prueter@wallerlaw.com



                                                      Isl Joe A. Joseph
                                                       OF COUNSEL




                                                -7-
Case 1:18-cv-00621-MAC   Document
       Case 2:18-cv-01698-AKK     5-3 Filed
                              Document      02/08/19
                                         29-1          Page 8 ofPage
                                               Filed 10/27/18    11 PageID
                                                                     1 of 4 #: 121     FILED
                                                                              2018 Oct-27 PM 04:11
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA




                    EXHIBIT 1
Case 1:18-cv-00621-MAC   Document
       Case 2:18-cv-01698-AKK     5-3 Filed
                              Document      02/08/19
                                         29-1          Page 9 ofPage
                                               Filed 10/27/18    11 PageID
                                                                     2 of 4 #: 122




                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

EDUCATION CORPORATION OF                    )
AMERICA, et al.,                            )
                                            )
             Plaintiffs,                    )
                                            )                Case No.
      vs.
                                            )          2:18-cv-01698-AKK
UNITED STATES DEPARTMENT                    )
OF EDUCATION, et al.,                       )
                                            )
             Defendants.                    )
                                            )

                   DECLARATION OF YAEL D. AUFGANG

      I, Yael D. Aufgang, declare under penalty of perjury as follows:

      1.     I am over the age of eighteen and am competent to testify.

      2.     I am employed by Kaplan, Inc. ( collectively, with Kaplan Higher

Education, LLC, "Kaplan") and hold the title of Deputy General Counsel. I have

personal knowledge of the statements made in this declaration based on my

employment in this capacity.

      3.     Kaplan, among other things, is a provider of higher education services.

      4.     In 2015, Kaplan entered into a Purchase and Sale Agreement

("Agreement") with plaintiff Education Corporation of America ("ECA") whereby

Kaplan sold certain assets to ECA, including the rights to certain education

institutions spread across the country.
Case 1:18-cv-00621-MAC   Document
        Case 2:18-cv-01698-AKK    5-3 Filed
                               Document     02/08/19
                                          29-1         Page 10 of
                                                Filed 10/27/18    11 PageID
                                                               Page  3 of 4 #: 123




       5.     As part of the sale, Kaplan assigned to ECA approximately 49 real

 estate leases that span approximately 12 states. Through these assignments, an ECA

 entity replaced a Kaplan entity as the tenant on the lease and the ECA entity assumed

the rent obligations going forward.

       6.     The Agreement required ECA to use commercially reasonable efforts

to replace Kaplan as the guarantor on any lease that Kaplan had guaranteed. Under

the Agreement, ECA must indemnify Kaplan to the extent Kaplan incurs any losses

 arising out of or relating to any guaranty. The Agreement defines "losses" broadly

to include, among other things, attorneys' fees and costs. The Agreement further

provides that: ( 1) in no event shall Kaplan be required to maintain any guaranty

beyond the existing term of the lease at the time of the sale; and (2) in no event can

ECA execute or renew any lease that purports to extend a Kaplan guaranty beyond

the existing term at the time of the sale. Despite these provisions, ECA has purported

to renew, and purported to extend Kaplan's alleged guaranty, on approximately six

real estate leases in clear breach of the Agreement.

       7.     At least one landlord has sued Kaplan as the purported guarantor

 seeking to accelerate all rent due under the lease, after the ECA tenant allegedly

 failed to pay October rent. Another landlord in a different state has threatened suit

 against Kaplan on similar grounds. Kaplan has incurred attorneys' fees for the filed

 and threatened suits, and anticipates additional suits from landlords across the



                                         -2-
Case 1:18-cv-00621-MAC   Document
        Case 2:18-cv-01698-AKK    5-3 Filed
                               Document     02/08/19
                                          29-1         Page 11 of
                                                Filed 10/27/18    11 PageID
                                                               Page  4 of 4 #: 124




 country ifECA is not appointed a receiver and/or does not resume paying rent under

the leases at issue.

        8.    Kaplan has sent indemnification notices to ECA for the leases identified

 above and others where Kaplan has received a notice of default by the ECA tenant.

Kaplan will continue to serve indemnification notices to ECA as any further claims

 arise or as Kaplan experiences any further losses arising out of a purported guaranty.

        I declare under penalty of perjury that the above statements are true and

 correct.

       Dated: October 27, 2018


                                            s/ Yael D. Aufgang
                                            Yael D. Aufgang




                                          -3 -
